990 So.2d 16 (2008)
Lee Paul DAVIS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-0399.
District Court of Appeal of Florida, First District.
August 4, 2008.
Rehearing Denied September 12, 2008.
Lee Paul Davis, pro se, Petitioner.
Bill McCollum, Attorney General, and Thomas D. Winokur, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Lee Paul Davis appeals an order denying his motion for discharge on speedy trial grounds. We treat the appeal as a petition for writ of prohibition. See Fla. R.App. P. 9.040(c); Sherrod v. Franza, 427 So.2d 161 (Fla.1983) (prohibition is the appropriate remedy to test the denial of a motion for discharge on speedy trial grounds). The state having shown that the pending charges against Davis have now been dismissed, we conclude that the issues raised in this proceeding have been rendered moot. Accordingly, the petition for writ of prohibition is DISMISSED.
WOLF, LEWIS, and ROBERTS, JJ., concur.